 In the Matter of P.LORILLARDCOMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 9-R-2374.Decided April 25,1947Mr. ToddWool,'of New York City, for the Employer.Mr. D. J. Omer,of Cincinnati, Ohio, for the'IAM.Messrs. Elmer D. KeenandOldham Clarke,of Louisville, Ky., forthe Tobacco Workers.-Mr. Henry W. de Kormian,of counsel'to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Louis-ville,Kentucky, on November 14, 1946, before Louis S. Penfield, hear-ing officer.In its motion to intervene, the Tobacco Workers movedthat the petition be dismissed.The motion is denied to the extent,hereinafter indicated.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERP. Lorillard Company is a New Jersey corporation engaged in themanufacture of tobacco products.The Employer's plant in Louis-ville,Kentucky, is solely involved in this proceeding. In a prior,proceeding 1 involving the Employer's Louisville plant, the Boardfound that during 1943 the Employer purchased r tw materials for itsLouisville plant valued in excess of $6,000,000, approximately 70 per-cent of which was shipped to the Employer's Louisville, plant frompoints outside the State of Kentucky.The Board also found thatduring the same period the Employer manufactured finished productsat its Louisville, plant valued in excess of $7,000,000, approximately95 percent of which was shipped to points outside the State of Ken-tucky.The Employer conceded in the present proceeding that, insofar1Matter ofP Lorillard Company,5S N L. It. B. 111273 N. L.R. B., No. 115.596 P. LORILLARD COMPANY597as these facts indicated the Employer was engaged in commercewithin the meaning of the Act, they remained substantiallyunchanged..The Employer admits, and we find, that it is engaged" in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner, International Association ` of Machinists, hereincalled the IAM, is a labor organization, claiming to representemployees of the Employer.The Intervenor, Local Union No. 201, Tobacco Workers Interna-tional Union, herein called the Tobacco Workers, is a labor organiza-tion affiliated with the American Federation of Labor, claiming torepresent employees of the Employer.III. THE QUESTIONS CONCERNING REPRESENTATIONThe Employer and the Tobacco Workers contend that the petitionshould-'be dismissed because the machinists, millwrights, and machineadjusters, employees whom the IAM here seeks to represent, arecovered by a contract which will not expire until July 1, 1947.The-IAM contends, however, that these employees are not covered by thecontract and that the agreement cannot, therefore, operate as a barto an election among them.I-In Section,IV, below, we find that'the machinists and millwrightsare not covered by the contract relied upon by the Employer and theTobacco Workers, and that they alone constitute an appropriate unit.-Since the employees in the appropriate unit are not covered by thecontract, we find that the contract is no bar to a determination ofrepresentatives for these employees.We find no merit in the Employer's contention that the rider to theAppropriations Act of 1947 2 deprives the Board of jurisdiction inthis proceeding because there is a contract which has been in effect for-more than 3 months.The rider is not applicable to a representationproceeding as it refers only to a "complaint case."We find that a, question affecting commerce has arisen concerning,the representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act. -,IV. THE APPROPRIATE UNITA. Contentions of the, partiesThe IAM seeks a unit of all,machinists, millwrights, and machineadjusters at the Employer's Louisville plant.The Employer and7'Public Law 549, 79th Cong.,2d Sess. -598,DECISIONS OF NATIONAL , LABOR RELATIONS BOARDthe Tobacco Workers contend that the history of collective bargainingaffecting the,Employer's Louisville plant renders inappropriate theunit sought by the IAM, and the Tobacco Workers urges further that,,in any event, machine adjusters should be excluded from the proposedunit.'The issues which are raised in this proceeding with respect to thepropriety of the unit sought by the TAM cannot be resolved withoutreference to prior Board decisions affecting the Employer's Louisvilleplant.B. The'Board's-1939 decision and the functions of machinists, mill-_ 20rigllts, and machine adjustersIn April 1938 the Tobacco Workers filed a charge against the Em-ployer alleging,inter alia,that the Employer had violated Section 8(5) of the Act by refusing to bargain with the Tobacco Workers asthe representative of employees at the Employer's Louisville Plant.The Tobacco Workers alleged that the appropriate unit consisted ofall production 3 employees at the Employer's Louisville plant... TheBoard issued a complaintagainst the Employer based on the chargefiled by the Tobacco Workers and a hearing was held. Thereafter,the IAM moved for'leave to intervene, alleging that it had jurisdic-tion over "all employees ..regularly engaged at the work of re-pairing and/or adjusting machinery including,-but without limitation,machinists and their helpers and apprentices, and machine adjusters,"and >;equested the Board not to direct the Employer to bargain withthe Tobacco Workers with respect to those employees'The Board denied the IAM's motion for leave to intervene; andlater denied the IAM's motion for leave to file exceptions to the Inter-mediate Report. Subsequently, the Tobacco Workers wrote a -letterto the Regional Director wherein it waived all its rights to represent '-journeymen machinists, machinists' helpers, and machinists' appren-,tides.Pursuant to the terms of this waiver, the Board found in its de-cision which issued in 1939 that the appropriate unit consisted of :"The production'5 employees of the'respondent (the Employer in thisproceeding) at its Louisville plant, excluding . . . journeymen ma-chinists, machinist helpers, and machinist apprentices." cThe Boardthen found that the Tobacco Workers was the exclusive representativeof employees in the above unit, and directed the Employer to bargainwith the Tobacco Workers concerning employees in that unit.8The Board found that the term"production employees"was clearly intended to meanfactory employees,as opposed to clerical employees,and to include maintenance employees.4The employees over whom the TAM asserted jurisdiction at that time. together withother employees, had voted in 1957 in a consent election in which the Tobacco workers, theonly union on the ballot,received a majority of thevalidballots cast5As noted above,the -term- "production employees"was construed to include maintenanceemployees-6Matter of P. Lorillard company,16 N. L. R. B.703, 725., 'P. LORILLARD COMPANY599As noted above, the I_AM in its motion for leave to intervene specifi-cally asserted jurisdiction over machinists, their helpers and appren-tices, and machine adjusters.The Tobacco Workers, on the otherhand, waived its right to represent machinists, their helpers and ap-prentices, but made-no mention of machine adjusters.Under thesecircumstances, we are forced to conclude that the Tobacco Workersmanifested no intention- to waive its right to represent machine ad-justers.And this fact viewed in the light of the Board's omission ofmachine adjusters from the excluded categories set forth in its 1939unit determination impels the additional conclusion that machine ad-justers were in fact-included in the appropriate unit established atthat time.'-Moreover, it is clear that machine adjusters were properly includedin the production unit despite the exclusion of machinists, since theduties and skills of the Employer's machine adjusters differ substan-tially from those required of the-Employer's machinists.Machine adjusters, also called fixers, are charged with making minoradjustments and repairs on the various machines used by the Em-ployer in the manufacture and packing of cigarettes and chewing to-bacco.Each adjuster is charged with supervision over a line of 10machines:Adjusters work in the same room as production employees,are supervised by the production supervisor, and are carried on theproduction pay roll, though their wage rates are determined on thebasis of wage rates applicable to maintenance employees.They arepaid less than machinists, and their'duties involve substantially lessskill than that required of machinists. It would appear that machineadjusters are normally promoted from the ranks of production em-ployees, though, as a result of the considerable increase in businessat the Employer's Louisville plant during the war, many of its presentmachine adjusters were employed from the outside. In- thePhilipMorriscase," which involved machine adjusters (referred to as fixersin that proceeding), whose duties were substantially identical to thoseof the Employer's machine adjusters, the Board stated: "The fixershave a sufficient degree of skill and cohesiveness to constitute it sepa-rate unit along craft lines.However, the fixer is in origin a machineoperator and may revert to that status."'we are not unmindful that the Board's statementin its1939 decision that the TobaccoWorkers' waiver rendered the denials of the IAM's motions non-prejudicial might suggestitcontrary findingHowever, upon a reappraisal of the record in that case, we are con-vinced that the Board was merely following the, Tobacco workers' waiver, and we aresatisfied that there is nothing in that record which would indicate that the Tobacco Workersintended to waive its right to represent machine adjusters.8 70 N L'R B 274" See alsoMatter of Ame>icanCan Company,61 N L R B 1631, where the Board found,contrary to the contention of another party to the proceeding, that the unit sought by thelADI in that case, consisting of machinists, but excluding machine adjusters, was appro-priate for the,purposes of collectivebargaining. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARD ,We have concluded that machine adjusters were included and.-ma-chinists excluded from the unit found appropriate in the Board's1939 decision.A question' remains as to the effect of that decisionupon the millwrights at the Employer's Louisville plant.Millwrightswere not specified by the IAM in its,motion for leave to intervene, norwere `they specified by the Tobacco Workers in its waiver.But 'itdoes not appear whether the Employer employed any millwrights atthe time of the 1939 decision.The Employer's millwrights work primarily at installing andoverhauling machinery.They do some repair work as well. Theyare more highly skilled than the machine adjusters, although theirduties require somewhat less skill than those of the machinists. Significantly, their work is very similar to that of the machinists. ,We are persuaded in the circumstances that millwrights were notincluded in the appropriate unit established in 1939,-and that theyshould be treated for the purposes of this decision in the same manneras the machinists.C.The history of collective bargaining, the Board's 1944 decision,and concluding findingsThe bargaining history between the Employer,. the Tobacco Work-ers, and other labor organizations representing employees at otherplants of the Employer was considered in a-decision of the Boardissued in 1944.10The Board there found that in 1940 the TobaccoWorkers and several other unions representing employees of the Em-ployer met with the Employer and, after negotiations, executed a mas-ter' agreement effective June 1, 1940.The master agreement coveredall the plants at which employees-of the Employer were representedby the labor organizations participating in the negotiations and con-tained uniform provisions for all plants covered regarding hours,overtime, holidays, vacations, seniority rights, and grievance proce-dures.On July 1, 1941, the same parties entered into another masteragreement which provided that it should remain in ' effect to July 1,1944.The Board also found that while wage rates were established 'bysupplemental agreements on a single-plant basis, the negotiations per-taining to the establishment of such wage rates were likewise con-ducted on a multi-plant basis.The Board concluded that, despitethe original certifications of the unions involved restricted to em-ployees at one plant, the parties had established a multi-plant unitthrough the practice of collective bargaining followed by them, andfor that reason dismissed the petition of a labor organization, seekingto represent employees of the Employer at its Louisville plant.10Matterof P. LorillardCompany,58N. L. R. B. 1112 P. LORILLARD COMPANY601Upon the record in this case we note that the parties to'the masteragreement of July 1, 1941, amended that'agreement, and, as amended,extended it to July' 1, 1947: It appears that the Employer, the To-baccoWorkers, and the other labor organizations which are partiesto that agreement have continued to bargain in the multi-plant unitdeemed appropriate by the Board in 1944.By the agreement of July 1, 1941, the Employer recognized theTobacco Workers,'inter alia,as the representative "for such unit ofemployees at such plant of the company as said Unionhas been desig-nated to represent, pursuant to the respective certifications of theUnions by the National Labor Relations Board, reference to each ofsuch certifications being hereby made for a more particular descrip-tion of the unit of employees represented by each of said Unions."This provision was carried over to the master agreement of July 1,1944.We have found that machinists, and millwrights at the Employer'sLouisville plant were not included in the unit found appropriate bythe Board in 1939.Consequently, they are not covered by the masteragreement of July 1, 1944, now if effect.The Employer and the Tobacco Workers contend, however, that themachinists and millwrights have actually been represented by theTobacco Workers in the multi-plant unit and that all the provisionsof the master agreement and the supplemental agreements coveringwages at the Louisville plant have been applied to-them.But wehave held that a history of collective bargaining between a certifiedlabor organization and an employer in a unit different than that foundappropriate by the Board may be disregarded," and, further, that ahistory of collective bargaining not predicated upon a written contractis not entitled to serious consideration 12.,Accordingly, since machinists and millwrights form a cohesive andhomogeneous craft group which would normally constitute a unitappropriate for the purposes of collective bargaining, we find thatthere is not present a sufficiently compelling history of collective bar-gaining to warrant a contrary conclusion.A distinctly different question is -raised with respect to the Em-ployer'smachine adjusters.Their duties and skills; as indicatedabove, vary materially from those required of the Employer's ma-chinists and millwrights.And we have found that these machineadjusters were included in the unit found appropriate by the Boardin 1939.Consequently, they are, covered by the master agreement,"Matter of TheGlobeOilifRefining Company,63 N. L R B 958n Matter of International Harveste, Company,68 N. L R B 383;Matter of h amilton-Scheu itWalshShoe Company,66 N. L. R. R. 146.If the 'Employer and the Tobacco-workers have in fact applied the terms of the master agreement to the machinists and'millwrights,this must have been done pursuant to an oral understanding between parties. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD,and they have in fact been represented in the multi plant unit.Wedo not believe that we should now allow these employees to be severedfrom the multi-plant unit on a single-plant basis,,either as a separategrouping or as 'part of one ' comprised also of the. machinists andmillwrights.-_ .-We find that all machinists and millwrights, their helpers andapprentices, employed at the Employer's Louisville, Kentucky, plant,excluding machine adjusters,' and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges- in the status of employees, or effectively'reconimend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.-DIRECTION OF ELECTION 13As -part of the investigation to ascertain representatives for thepurposes of collective bargaining with P. Lorillard Company, Louis-_ville,Kentucky, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who'were employed during the pay-roll period immediately.preceding the date of this Direction, including employees -who did'not work during said pay-roll period because they were ill or on,vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the,polls, but excluding those employees who have since quit or been dis-charged for cause. and have not been rehired or reinstated prior to_the date of the election, to determine whether they desire to be repre-sented by International Association of Machinists, or by Local UnionNo. 201, Tobacco Workers International Union, AFL, for the purposesof collective bargaining, or by neither.'CHAIRMAN HERZOG took no part in the- consideration of the aboveDecision and Direction of Election.13Any participant in' the election herein may, upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot